Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s Amendment filed on 10/07/2021 has been entered and made of record.
Currently pending Claims:	1, 3-7, 12-13, 15-17, and 22-26
Independent Claims		1, 11, 12, 13, and 18
Amended Claims:		1, 3-7, 12-13, and 15-17 
Cancelled or Withdrawn:	2, 8-11, 14, 18-21
Newly Added:			22-26
Response to Arguments
Applicant’s arguments, see Page 7 last para.-Page 8 Para 1-4, filed on 10/07/2021, with respect to claims 1,  12, and 13 have been fully considered, but they are not persuasive.
Applicant argues Chuang does not disclose “if all luma CBs of the subject CU have palette coding control flag equal to 1, then signal, in the bitstream, a palette coding control flag for the chroma CBs; otherwise, do not use palette coding for the chroma CBs;” because in the claimed invention all luma CBs (blocks) are used to derive/infer a palette flag for a chroma CU. However, Chuang relely relies on a few blocks of 4X4 blocks in the colocated luma CU for the derivation (Paragraphs 0052-0055) (Remarks 10/7/2021, Page 7, 2nd  Paragraph before last).
In response to applicant’s argument, the Examiner respectfully disagree. Chuang discloses in 0053 “If any of them is coded using the palette mode, the current chroma block is inferred as being coded using the palette mode.…” [0053]. This meets the limitation in question. Applicant’s argument is not persuasive, therefore rejection is maintained.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-26 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chuang et al.  (US 11039147 B2/ US2020/0288145 A1) hereinafter “Chuang”.
Regarding claim 1, 11, 12, 13, and 18 Chuang
Chuang discloses A method of decoding implemented by a decoding device (Chuang, Decoder [0016], [0041] FIG. 11 illustrates a flowchart of an exemplary coding system using palette mode coding for video data with colour components according to an embodiment of the present invention, where when the palette mode is enabled, separate coding of luma and chroma components is disabled or if separate coding of luma and chroma components, the palette mode is disabled.” [0041]. See also Fig. 8. “The inventions can also be implemented using software codes or firmware codes executable on a computer, laptop or mobile device such as smart phones.” [0073] “machine-readable software code” [0080],[0074]) comprising:
 determining a partitioning type of a subject coding unit (CU) wherein the partitioning type is either 
i) a single partitioning type, in which the subject coding unit is partitioned into a single CU including one luma coding block (CB) and two chroma CBs (Chuang, determining to partition luma and chroma jointly using a same coding unit (CU) structure if palete mode is selected for both luma and chroma. “when a palette mode is enabled for the current image, the luma and chroma components of the current image are partitioned jointly into luma blocks and chroma blocks using a same coding unit (CU) structure and the luma blocks and the chroma blocks are coded jointly if the palette mode is selected for the luma blocks and the chroma blocks.” [0025], Step 1120 Fig. 11), or 
ii) a separate partitioning type (“separate coding unit (CU) structures” [0025] [0027]), in which the subject coding unit is partitioned into a separate luma CU including a luma CB only and a chroma CU including two chroma CBs only (Chuang, “when the luma and chroma components of the current image are partitioned into the luma and chroma blocks separately using separate CU structures, the luma and chroma blocks are encoded or decoded using a coding mode selected from a coding mode group excluding the palette mode.”,[0025].See also [0076]); and
b) decoding, based on the partitioning type of the subject CU, the subject CU and an associated palette coding information  from a bitstream (Chuang,  “[0051] When the luma and chroma components are coded separately, separate palette coding is used for luma and chroma components according to an embodiment of the present invention. For example, for luma ; and furthermore with regards to the non-transistory medium (This limitation is inherent to the invention of Chuang. Since software code is normal stored in a form of a non-transitory medium or memory).
wherein the associated palette coding information comprises palette coding info syntax elements, and the palette coding info syntax elements are signaled in the bitstream based on the partitioning type of the subject CU (Chuang, “Whether the palette mode is enabled can be indicated by a palette mode enable syntax signalled in a video bitstream at an encoder side or parsed from the video bitstream at a decoder side. The palette mode enable syntax is signalled or parsed at SPS (sequence parameter set), PPS (picture parameter set) or a slice header of the video bitstream.“ [0025]  “The palette table is signalled in the bitstream”, [0017] … “All palette indices in the CU form a palette index map, which is transmitted to the decoder along with the escape pixel values.” [0017]. “a palette_index_idc syntax element is first signalled”. [0023])., 
wherein when the partitioning type of the subject CU is the separate partitioning type (“When separate palette coding is applied to the luma and chroma components, the chroma palette coding may derive certain information from the luma component since the luma and chroma components usually are likely correlated.” [0053]), the palette coding info syntax elements signaling for the chroma CU is based on a palette coding control flag of the luma CU of the subject CU (Chuang, 
“if the top-left 4.times.4 block of the collocated luma CU is coded in the palette mode, the current chroma block (referred as a target chroma block) is inferred as to be coded in the palette mode (i.e., chroma_palette_mode equal to 1). [0053]).
 as follows:
if all luma CBs of the subject CU have palette coding control flag equal to 1, then signal, in the bitstream, a palette coding control flag for the chroma CBs ;
otherwise, do not use palette coding for the chroma CBs (Chuang, When palette mode is enabled for the current image, the palette mode coding is applied to the luma blocks and applying non-palette mode coding to the chroma blocks in step 1230.” 0075, Fig. 12);
or,
if all luma CBs of the subject CU have palette coding control flag equal to 1, then infer a palette coding control flag for the chroma CBs to be equal 1 (Chuang, “If any of them is coded using the palette mode, the current chroma block is inferred as being coded using the palette mode.…” [0053]), and signal, in the bitstream, the palette coding info syntax elements for the chroma CBs;
otherwise signal, in the bitstream, the palette coding control flag for the chroma CBs (Chuang, (“…Otherwise, the chroma_palette_mode flag is equal to 0 to indicate that the palette mode is not used for the chroma block.” [0053]).)

2. (Canceled)

Regarding claim 3, 15, and 22
Chuang discloses The method of claim 2, wherein, when the partitioning type of the subject CU is the single partitioning type, the palette coding info syntax elements are signaled in the bitstream for the subject CU once for Y, Cb, Cr components together (Chuang in [0063] discloses “The palette table is signalled in the bitstream. The pixels with the pixel values close to the palette colours are quantized to the palette colours and represented by the corresponding palette indices. The rest of the pixels (i.e., pixels having values not represented in the palette) are called escape pixels. The pixel values of the escape pixels are signalled directly. A special palette index value is reserved to represent the escape pixels. All palette indices in the CU form a palette index map, which is transmitted to the decoder along with the escape pixel values.” [0017] , 0062, 0063).).
Regarding claim 4, 16, and 23
Huang discloses The method of claim 2, wherein, when the partitioning type of the subject CU is the separate partitioning type, the palette coding info syntax elements are signaled in the bitstream for the subject CU twice: once for a Y component and once for Cb-Cr components together. (Chuang, “[0051] When the luma and chroma components are coded separately, separate palette coding is used for luma and chroma components according to an embodiment of the present invention.” In Fig. 8 [0051] “The Y colour component 810 has an individual palette 840, and the U/V components (820 and 830) share another palette 850.”[0051]. “The palette table is signaled in the bitstream” [0017])

Chuang discloses The method of claim 2, wherein, when the partitioning type of the subject CU is the separate partitioning type, the palette coding info syntax elements are signaled in the bitstream for the luma CU once for a Y component. (Chuang, [0051] When the luma and chroma components are coded separately, separate palette coding is used for luma and chroma components according to an embodiment of the present invention.  “The Y colour component 810 has an individual palette 840, and the U/V components (820 and 830) share another palette 850.” [0051]. “The palette table is signaled in the bitstream” [0017]). 
Regarding claims 6 and 25 Chuang
Chuang discloses The method of claim 2, wherein, when the partitioning type of the subject CU is the separate partitioning type, the palette coding info syntax elements are signaled in the bitstream once for Cb-Cr components together in the chroma CU. (Chuang, Fig. 8 “The Y colour component 810 has an individual palette 840, and the U/V components (820 and 830) share another palette 850.” [0051]. “The palette table is signaled in the bitstream” [0017]) 
Regarding claims 7, 17, 21 and 26 Chuang
Chuang discloses The method of claim 2, wherein the palette coding info syntax elements include any combination of:
 one or more palette predictor vectors, one or more palette sizes, one or more palettes, one or more escape flags (“palette_escape_val_present flag” 0063), one or more indexes maps (Chuang, “The palette table is signaled in the bitstream. The pixels with the pixel a palette index map, which is transmitted to the decoder along with the escape pixel values.” [0017] , 0062, 0063).
Regarding claim 8 (Cancelled)
Regarding claim 9 (Cancelled)
Regarding claim 10(Cancelled)
Pertinent
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Zhang et al. (US 2019/0246122 A1). Li et al. (US-20180199072-A1), US 10462475 B2.
Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAOD W BELAI whose telephone number is (571)272-4166. The examiner can normally be reached Monday-Friday 7:30 am-5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)2723922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAOD W BELAI/Examiner, Art Unit 2481                                                                                                                                                                                                        /WILLIAM C VAUGHN JR/